UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7833


JAMES ANTHONY PRIMUS,

                Petitioner - Appellant,

          v.

WARDEN EDSEL T. TAYLOR,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:14-cv-3015-DCN)


Submitted:   February 12, 2015            Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Anthony Primus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                James    Anthony       Primus       seeks    to    appeal        the    district

court’s order adopting the magistrate judge’s recommendation to

dismiss Primus’ 28 U.S.C. § 2254 (2012) petition as successive

and denying his petition for a writ of mandamus. *                               The order is

not    appealable        unless    a    circuit        justice      or     judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate        of     appealability         will    not        issue     absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief     on    the    merits,    a    prisoner       satisfies          this    standard       by

demonstrating           that    reasonable          jurists       would     find       that     the

district        court’s       assessment   of       the     constitutional             claims    is

debatable       or     wrong.      Slack    v.       McDaniel,       529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.


       *
       In his informal brief, Primus does not challenge the
district court’s denial of his petition for a writ of mandamus
and has therefore forfeited appellate review of that portion of
the district court’s order. See 4th Cir. R. 34(b).



                                                2
           We have independently reviewed the record and conclude

that Primus has not made the requisite showing.            Accordingly, we

deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.

                                                                  DISMISSED




                                      3